Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 19 May 1821
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir,
New York
19. May 1821
I frankly confess that my property has been seized for rent, but provisionally. I will in time redeem my books. Most of them would be valuable in any Country. I have bought already to the amount of $150. they go of course to a fierce person—for some time. But I have no bread now. I expect that you will have the kindness to send me some money, on my promise that I will repay you in cash or in books at your choice.Major General Berthier who once served in this Country, was a near relation to my mother.. I have right to recover money now from france, from the havannah and from Canandaigua—Wishing you a perfect health Most respected Sir.I am Your very humble and obedient ServantFernagus De Gelone